Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 5/25/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejections have been withdrawn. 
Allowable Subject Matter
Claims 14-31 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, 
generating, by the at least one device, one or more brain statistical distributions of the one or more brain feature representations; generating, by the at least one device, one or more periphery statistical distributions of the one or more periphery feature representations; identifying, by the at least one device, one or more brain feature representations that fall outside of a predetermined range in the brain statistical distribution to generate a set of one or more target brain feature representations; identifying, by the at least one device, one or more periphery feature representations that fall outside of a predetermined range in the periphery statistical distribution to generate a set of one or more target periphery feature representations; determining, by the at least one device, a brain-periphery temporal association between the one or more target brain feature representations and the one or more target periphery feature representations; determining, by the at least one device, an estimate of risk of a future physiological event based on the brain-periphery temporal association; and providing, by the at least one device, an indication of the estimate of risk of the future physiological event, when combined with the rest of the limitations in the claim, have not been taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792